August 26, 2011


Mr. James C. Ho
Gibson Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201-6912
Mr. George Stewart Whitehead
Winstead P.C.
401 Congress, Suite 2100
Austin, TX 78701

RE:   Case Number:  09-0481
      Court of Appeals Number:  03-08-00213-CV
      Trial Court Number:  D-1-GN-07-004179

Style:      SUSAN COMBS, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
      TEXAS, AND GREG ABBOTT, ATTORNEY GENERAL OF THE STATE OF TEXAS
      v.
      TEXAS ENTERTAINMENT ASSOCIATION, INC. AND KARPOD, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Christopher D.       |
|   |Kratovil                 |
|   |Mr. Stephen Michael Dacus|
|   |                         |
|   |Mr. Kelly J. Shackelford |